DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 31, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Fig. 5 is objected to due to the following minor informality: “E03-Biceps Curl” should likely read “E04-Biceps Curl”.
Fig. 10 is objected to for failing to comply with 37 CFR 1.84(p)(5) because Fig. 10 includes the following reference character not mentioned in the description: “1002”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 

Specification
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 10, 13, & 16-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas (mental processes) without significantly more.
Regarding independent claim 1:
Step 1: Statutory category?
Claim 1 recites a “method,” which falls within the “process” category of 35 U.S.C. 101.
Step 2A – Prong 1: Judicial exception recited?
Claim 1 recites, in part, a method for detecting motion; generating motion data based on the detected motion; receiving the motion data from the sensor device; analyzing the motion data to produce analytics information; generating a virtual reality (VR) environment in which analytics information is provided; and displaying the VR environment. The claimed elements of detecting motion, generating motion data, receiving the motion data, and analyzing the motion data are limitations that encompass manually gathering and evaluating data, which are tasks performed in the mind. If a claim limitation, under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. See MPEP 2106.04(a).
Step 2A – Prong 2: Integrated into a practical application? 
Claim 1 does not include any additional elements that are sufficient to integrate the abstract ideas into a practical application. The claimed elements of generating a virtual (VR) environment in which analytics information is provided and displaying the VR environment are limitations that encompass the insignificant post-solution activity of displaying results, which is not enough to integrate the judicial exception into a practical application. See MPEP 2106.05(g). 
Furthermore, claim 1 recites the additional limitations of a “sensor device,” “electronic device,” “processor,” and “electronic display.” These additional limitations are recited at a high level of generality (i.e., a generic processor implementing steps) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract ideas into a practical application because the additional elements do not impose any meaningful limits on practicing the abstract ideas. See MPEP 2106.05(f). 
Step 2B: Claim provides an inventive concept?
Finally, claim 1 fails to provide an inventive concept that amounts to more than the abstract ideas of data gathering and evaluation. As discussed above, the limitations add either the post-solution activity of generating a VR environment in which the analytics information is provided and displaying the VR environment, or instructions to perform the abstract ideas discussed above using general computer components, which cannot provide an inventive concept. Moreover, the post-solution activity of generating and displaying a VR environment to output exercise analytics information, such as duration of exercising, is insignificant, as it does not amount to more than the well-known, routine step of displaying information to a user based on the user’s collected performance data. For these reasons, claim 1 is not patent eligible. 
Similar reasoning is applied to independent claims 10 and 16 regarding the claimed system and device, respectively. As similarly described above, “a processor connected to a memory having instructions stored thereon” is just a recitation of generic computer components performing their well-known functions (i.e., a generic processor implementing steps) such that they amount to no more than mere instructions to apply the judicial exception using generic computer components. Accordingly, the additional elements do not integrate the abstract ideas into a practical application under Step 2A Prong 2, nor recite significantly more than the judicial exception under Step 2B, and the claims are therefore not patent eligible. 
Claims 2, 13, and 17 are dependent on claims 1, 10, and 16 and include all of the limitations of claims 1, 10, and 16. Therefore, claims 2, 13, and 17 recite the same abstract ideas of data gathering and evaluation that encompass performance of the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10-11, & 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenberg (U.S. Pub. 20080090703 A1).
Regarding claim 1, Rosenberg discloses, with a sensor device, detecting motion and generating motion data based on the detected motion (p. 1, [0009], where a sensor unit detects motion and produces signals indicative of a dynamic event); 
Abstract; p. 2, [0010], where the sensor unit is wirelessly connected to the portable computing device, and wherein the computing device receives the signals produced by the sensor unit);
with a processor in the electronic device, analyzing the motion data to produce analytics information (p. 3, [0034], where the processor of the portable computing device interprets and executes instructions); 
with the processor, generating a virtual reality (VR) environment in which analytics information is provided (p. 3, [0034-35], where the processor is operatively coupled to the communications infrastructure, along with a display interface that provides signals to the display, where the display may include a view of the real physical world with repetition counting information overlaid upon and/or around the user’s view of the real physical world); and
with an electronic display in the electronic device, displaying the VR environment (p. 3, [0035], where the portable computing device has a display interface to output graphical displays and alphanumeric characters, and wherein the display may be configured as a head-mounted display wherein a user may view the real physical world through the screen while simultaneously viewing information overlaid upon and/or around the user’s view of the real physical world).

Regarding claim 10, Rosenberg discloses a sensor device (Fig. 1A, #100P; Abstract, where a sensor unit is typically in wireless communication with a portable computing device) that captures motion data corresponding to motion of an Abstract; p.1, [0009], where the sensor unit attaches to a dynamic exercise equipment element, detects movement, and produces signals indicative of a dynamic event); and
an electronic device that receives the motion data from the sensor device (Abstract; p. 2, [0010], where the sensor unit is wirelessly connected to the portable computing device, and wherein the computing device receives the signals produced by the sensor unit), the electronic device comprising:
a processor connected to a memory having instructions stored thereon which, when executed by the processor, cause the processor to analyze the motion data to produce analytics information (p. 3, [0034], where the processor 5 of the portable computing device 100C is provided to interpret and execute logical instructions stored in memory 10; p. 4, [0050], where the instructions loaded into the memory include performing rep-counting and other data analyzation instructions based on data received from the sensor unit 100P), and generate a virtual reality (VR) environment in which the analytics information is provided (p. 3, [0034-35, 39], where the processor is operatively coupled to the communications infrastructure, along with a display interface that provides signals to the display, where the display may include a view of the real physical world with repetition counting information overlaid upon and/or around the user’s view of the real physical world); and
an electronic display electrically coupled to the processor to display the VR environment generated by the processor (p. 3, [0035], where the portable computing device has a display interface and display operatively coupled to the communications infrastructure 90 to output a graphical display and alphanumeric characters, and wherein the display may be configured as a head-mounted display so that a user may view the real physical world through the screen while simultaneously viewing information overlaid upon and/or around the user’s view of the real physical world).

Regarding claim 11, Rosenberg discloses all claim limitations of claim 10 as discussed above. Further, Rosenberg discloses wherein the sensor device comprises a magnet that attaches the sensor device to the exercise machine (Abstract; p. 6, [0064], where the sensor unit may be magnetically affixed to the exercise equipment).

Regarding claim 16, Rosenberg discloses a head-mounted display (HMD) device (p. 3, [0036], where the display associated with the portable computing device may be configured as a head-mounted display) comprising: a processor connected to a memory having instructions stored thereon which, when executed by the processor, cause the processor to analyze the motion data to produce analytics information (p. 3, [0034], where the processor 5 of the portable computing device 100C is provided to interpret and execute logical instructions stored in memory 10; p. 4, [0050], where the instructions loaded into the memory include performing rep-counting and other data analyzation instructions based on data received from the sensor unit 100P), and generate a virtual reality (VR) environment in which the analytics information is provided (p. 3, [0034-35, 39], where the processor is operatively coupled to the communications infrastructure, along with a display interface that provides signals to the display, where the display may include a view of the real physical world with repetition counting information overlaid upon and/or around the user’s view of the real physical world); and
an electronic display electrically coupled to the processor to display the VR environment generated by the processor (p. 3, [0035], where the portable computing device has a display interface and display operatively coupled to the communications infrastructure 90 to output a graphical display and alphanumeric characters, and wherein the display may be configured as a head-mounted display so that a user may view the real physical world through the screen while simultaneously viewing information overlaid upon and/or around the user’s view of the real physical world).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Pyles et al. (hereinafter “Pyles”) (U.S. Pub. 20050272564 A1) and in further view of Laikari et al. (hereinafter “Laikari”) (U.S. Pub. 20120239173 A1).
Regarding claim 2, Rosenberg discloses wherein analyzing the motion data to produce the analytics information comprises: segmenting the motion data into repetition segments, each corresponding to a single repetition of an exercise (p. 7, [0077, 79-80], where the portable computing device, upon determining that a motion event has occurred, indicates that one rep has been performed);
generating a repetition count corresponding to a quantity of the repetition segments (p. 7, [0080]; p. 8, [0087]; Fig. 4, #425, where the current repetition count for the exercise activity set currently being performed may be displayed); and
determining exercise quality based on the motion data (p. 3, [0036]; p. 7, [0084], where performance information is generated and displayed).
	While Rosenberg discloses displaying the current repetition count for the exercise activity set currently being performed (“8”) along with the required number of repetitions to complete the exercise activity set (“12”) (Fig. 4, #425), Rosenberg does not disclose generating a motion progress status corresponding to a percentage of a given repetition that has been completed in real-time, Yet, Pyles teaches this limitation (Fig. 4, #316; [0039, 60], where the processor calculates progress toward a goal number of steps and displays the progress as a percent completed, which is updated periodically in real-time). It would have been obvious to someone of ordinary 
	Further, Rosenberg fails to disclose determining an exercise type based on the motion data. However, Laikari teaches that limitation (p. 1, [0006, 11]; p. 2, [0019]; p. 7, [0092], where the sensor data may be analyzed by the mobile device’s activity recognizer (p. 4, [0044]) to determine activity type, and wherein activity types include walking, running, cycling, rowing, playing football, and/or one or more other physical activities). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the activity recognizer taught by Laikari into the portable computing device disclosed in Rosenberg in order to automatically determine the exercise type based on the motion data already generated to alleviate the step of the user manually inputting the exercise type to be performed. 

Regarding claim 6, Rosenberg, Pyles, and Laikari teach all claim limitations of claims 1 and 2 as discussed above, Further, Rosenberg discloses wherein determining exercise quality based on the motion data comprises comparing the motion data to a trainer model stored in a non-transitory memory (p. 3, [0034], where the term “memory” includes RAM, EEPROM, and ROM) of the electronic device (p. 9, [0098-100], where a user can view their progress by comparing their actual performance data to reference performance data that is located on the portable computing device 100C’s secondary memory 30 that stores exercise data including desired performance curves and corresponding reference sets).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Pyles and Laikari and in further view of Niccolini et al. (hereinafter “Niccolini”) (U.S. Pub. 20140215612 A1).
Regarding claim 3, Rosenberg, Pyles, and Laikari teach all claim limitations of claims 1 and 2 as discussed above. Further, Rosenberg discloses wherein the motion data comprises acceleration data (p. 2, [0015]; Fig. 3A; p. 7, [0074], where the sensor unit 100P that detects and generates motion data includes an accelerometer sensor), and wherein segmenting the motion data to produce the repetition segments comprises: 
identifying a repetition segment of the motion data corresponding to a first repetition of the exercise based on the first principle component signal and the acceleration data (p. 7, [0078-80], where pattern matching routines may be used to assess the data for characteristic signal profiles and, upon determining that a motion event has occurred, a counter variable is changed from 0 to 1 indicating that 1 rep has been counted). While Rosenberg does not specifically disclose performing principle component analysis on the acceleration data to generate a first principle component signal, Rosenberg does disclose utilizing one of the many signal processing techniques known in the relevant art (p. 7, [0078], where there are many signal processing techniques known in the relevant art by which the data can be processed to count the characteristic cyclic data profiles indicative of a single repetitive event). Yet, Niccolini further teaches the limitation of using the specific technique of principle component analysis (p. 2, [0032], where determining common behaviors is preferably performed by principle component analysis, which is a technique to more easily analyze a set of data of possibly correlated variables to determine overall profile). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to utilize the efficient technique of principal component analysis as taught by Niccolini when processing the data to count the characteristic cyclic data profiles indicative of a single repetitive event as disclosed in Rosenberg.

Regarding claim 4, Rosenberg, Pyles, Laikari, and Niccolini teach all claim limitations of claims 1-3 as discussed above. Further, Rosenberg discloses generating the motion progress status based on a comparison between the first principle component signal to a historical first principle component signal (p. 13, [0132, 137], where the historical data may be used to indicate how a user is progressing while performing the same exercise regimen).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Pyles, Laikari, and Niccolini and in further view of Morris, D., et al., Recofit: Using a Wearable Sensor to Find, Recognize, and Count Repetitive Exercises, In Proceedings of the SIGCHI Conference on Human Factors in Computing System, pp. 3225-3234, ACM, 2014 (hereinafter “Morris”).
Regarding claim 5, Rosenberg, Pyles, Laikari, and Niccolini teach all claim limitations of claims 1-3 as discussed above. However, none of the above references teach wherein the motion data further comprises gyroscope data and wherein determining the exercise type includes the steps of claim 5. Yet, Morris teaches those limitations. Morris teaches sensor-based activity recognition using data collected from a 3-axis gyroscope and 3-axis accelerometer (p. 3228). Further, Morris teaches generating an accelerating magnitude signal for the acceleration data (p. 3229, where a signal is generated for the magnitude of accelerometer signal (aXmag)); generating a rotational magnitude signal for the gyroscope data (p. 3229, where the signal for the magnitude of the accelerometer signal is also generated for the gyroscope); extracting features from the acceleration magnitude signal and the rotational magnitude signal to generate a feature vector (p. 3230, where feature vectors are generated based on features from the acceleration magnitude signal (aXmag) and similar magnitude signal for the gyroscope data); and analyzing the feature vector to determine the exercise type by applying a majority voting scheme to the feature vector for multiple repetitions of the exercise (pp. 3230-3231, where feature vector recognition voting is performed wherein the most common prediction over the entire exercise (multiple repetitions) is determined to be the exercise type). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to utilize both accelerometer and gyroscope data, as opposed to just accelerometer data as disclosed in Rosenberg, to more accurately determine exercise types and count repetitions. Further, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed .

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Pyles and Laikari and in further view of Zhong (U.S. Pub. 20150112603 A1).
Regarding claim 7, Rosenberg, Pyles, and Laikari teach all claim limitations of claims 1, 2, and 6 as discussed above. Yet, none of the above references teach dividing the repetition segments into smaller fixed-length windows. Yet, Zhong teaches this limitation (p. 1, [0011], where windows of motion data are of a pre-specified size). Further, Zhong teaches generating a first motion trajectory for the motion data by extracting features from each window of the windows to generate a sequence of local feature vectors (p. 1, [0011], where features vectors are usually extracted for signal windows corresponding to each window); and performing a trajectory comparison on the first motion trajectory and a second motion trajectory of the trainer model (p. 1, [0011], where the windows are compared and matched based on template matching using techniques such as dynamic time warping). It would have been obvious to someone of ordinary skill in the art before the effective filing of the claimed invention to use a more accurate comparison tool, such as dynamic time warping, to calculate the similarity between two sets of performance data, as taught by Zhong, into the system of Rosenberg that discloses displaying two sets of performance data side-by-side to the user in order to determine exercise quality (i.e., performance).

Regarding claim 8, Rosenberg, Pyles, Laikari, and Zhong teach all claim limitations of claims 1, 2, 6, and 7 as discussed above. Further, Zhong teaches wherein the trajectory comparison comprises multidimensional dynamic time warping (p. 1, [0011], where triple axis accelerometers are used to collect the motion data, and wherein the windows of motion data may be compared and matched based on template matching using dynamic time warping). It would have been obvious to someone of ordinary skill in the art before the effective filing of the claimed invention to use a more accurate comparison tool, such as dynamic time warping, to calculate the similarity between two sets of performance data, as taught by Zhong, into the system of Rosenberg that discloses displaying two sets of performance data side-by-side to the user in order to determine exercise quality (i.e., performance).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Pyles and Laikari and in further view of Aragones et al. (hereinafter “Aragones”) (U.S. Pub. 20120183939 A1).
Regarding claim 9, Rosenberg, Pyles, and Laikari teach all claim limitations of claims 1 and 2. Yet, none of the above references teach animating an avatar that moves in real-time corresponding to the motion data, nor highlighting muscle groups on the avatar. However, Aragones teaches those limitations. Aragones teaches animating an avatar that moves in real-time corresponding to the motion data (Fig. 8; p. 7, [0070], where the display presents a user representation with real-time feedback of a user performing an exercise, wherein the user representation may be a user avatar 802); and highlighting muscle groups on the avatar that correspond to muscles activated by the determined exercise type (Fig. 17; p. 12, [0120], where feedback on muscles being developed by an exercise is shown though the use of a grid 1702A/1702B on one or more muscles of the user 124).
Furthermore, Rosenberg discloses the limitation of generating a heads-up display (HUD) (p. 3, [0036], where a head-mounted display provides information upon a semi-transparent screen such that a user may view the real physical world while simultaneously viewing information overlaid upon and/or around the user’s view of the real physical world) that includes the repetition count (p. 3, [0036] – repetition counting information), the motion progress status (p. 4, [0086] – where the display may also show the required number of repetitions to complete an exercise activity set so they know their progress during exercising at all times), the exercise type (p. 3, [0036] – exercise regimen information), and the exercise quality (p. 3, [0036] – performance information).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a virtual body into the VR environment displayed to the user disclosed in Rosenberg so that the user may view their real-time movements, as well as areas of the body being targeted according the user movements, as taught by Aragones so that the user can focus their attention on a particular region, such as a muscle or muscle group, worked during an exercise (Aragones, p. 12, [0120]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Hoang et al. (hereinafter “Hoang”) (U.S. 10,065,074 B1).
Regarding claim 12, Rosenberg discloses all claim limitations of claim 10 as discussed above. Further, Rosenberg discloses a portable computing device connected by wireless link to a wireless sensor unit (p. 1, [0009]) specifically via transceiver 65 (Fig. 1, #100C – portable computing device; Fig. 1A, #100P, sensor unit) that exchanges data through wireless networks based on Bluetooth (p. 3, [0040-41]). Yet, Rosenberg does not explicitly disclose exchanging the motion data wirelessly between the portable computing device and sensor unit via Bluetooth Low Energy. However, Hoang teaches that limitation. Hoang teaches a sensor module that includes wireless transmission circuitry such as low-energy Bluetooth to keep energy consumption low and to help maintain small component size (Col. 25, ln. 45-48). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to utilize a sensor unit and a portable computing device with Bluetooth Low Energy connectivity capabilities, as opposed to Bluetooth, in order to decrease energy consumption and allow the program to run on a small battery for a longer amount of time (Hoang, Col. 25, ln. 45-48).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Pyles and in further view of Laikari.
Regarding claim 13, Rosenberg discloses all claim limitations of claim 10 as discussed above. Further, Rosenberg discloses wherein the instructions, when executed by the processor, further cause the processor to: segment the motion data p. 7, [0077, 79-80], where the portable computing device, upon determining that a motion event has occurred, indicates that one rep has been performed);
generate a repetition count corresponding to a quantity of the repetition segments (p. 7, [0080]; p. 8, [0087]; Fig. 4, #425, where the current repetition count for the exercise activity set currently being performed may be displayed); and
determine exercise quality based on the motion data (p. 3, [0036]; p. 7, [0084], where performance information is generated and displayed).
	Again, while Rosenberg discloses displaying the current repetition count for the exercise activity set currently being performed (“8”) along with the required number of repetitions to complete the exercise activity set (“12”) (Fig. 4, #425), Rosenberg does not disclose generating a motion progress status corresponding to a percentage of a given repetition that has been completed in real-time, Yet, Pyles teaches this limitation (Fig. 4, #316; [0039, 60], where the processor calculates progress toward a goal number of steps and displays the progress as a percent completed, which is updated periodically in real-time). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to configure the display of Rosenberg to show the ratio of repetitions performed to the required repetitions (“8/12”) as a percentage (i.e., 67%) instead, as taught by Pyles, so that the user can more easily determine their progress.
	Further, Rosenberg fails to disclose determining an exercise type based on the motion data. However, Laikari teaches that limitation (p. 1, [0006, 11]; p. 2, [0019]; p. 7, [0092], where the sensor data may be analyzed by the mobile device’s activity recognizer (p. 4, [0044]) to determine activity type, and wherein activity types include walking, running, cycling, rowing, playing football, and/or one or more other physical activities). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the activity recognizer taught by Laikari into the portable computing device disclosed in Rosenberg in order to automatically determine the exercise type based on the motion data already generated to alleviate the step of the user manually inputting the exercise type to be performed.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Pyles and Laikari and in further view of Zhong.
Regarding claim 14, Rosenberg, Pyles, and Laikari teach all claim limitations of claims 10 and 13 as discussed above. Further, as discussed prior, Rosenberg discloses wherein the trainer model is stored in a trainer reference database in a non-transitory memory (p. 3, [0034], where the term “memory” includes RAM, EEPROM, and ROM) of the electronic device (p. 9, [0098-100], where a user can view their progress by comparing their actual performance data to reference performance data that is located on the portable computing device 100C’s secondary memory 30 that stores exercise data including desired performance curves and corresponding reference sets). Yet, none of the above references teach dividing the repetition segments into smaller fixed-length windows. Yet, Zhong teaches this limitation (p. 1, [0011], where windows of motion data are of a pre-specified size). Further, Zhong teaches generating a first motion trajectory for the motion data by extracting p. 1, [0011], where features vectors are usually extracted for signal windows corresponding to each window); and performing a trajectory comparison on the first motion trajectory and a second motion trajectory of the trainer model (p. 1, [0011], where the windows are compared and matched based on template matching using dynamic time warping). It would have been obvious to someone of ordinary skill in the art before the effective filing of the claimed invention to use a more accurate comparison tool, such as dynamic time warping, to calculate the similarity between two sets of performance data, as taught by Zhong, into the system of Rosenberg that discloses displaying two sets of performance data side-by-side to the user in order to determine exercise quality (i.e., performance).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Aragones et al. (hereinafter “Aragones”) (U.S. Pub. 20120183939 A1).
Regarding claim 15, Rosenberg discloses all claim limitations of claim 10 as discussed above. While Rosenberg also discloses a sensor device (sensor unit 100P) that encompasses motion sensors 75P, wherein motion sensors 75P may include accelerometers (p. 5, [0060]), Rosenberg does not also disclose wherein the sensor device further comprises a gyroscope. Yet, Aragones teaches that limitation. Aragones teaches a sensor device that comprises both an accelerometer and gyroscope that generate acceleration and gyroscope data, respectively (p. 2, [0030], where sensor 128 may be used in detecting and/or measuring athletic movements of a user and the data obtained directly correlates to a motion parameter, and wherein the one or more sensors include an accelerometer and a gyroscope). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use multiple inertial sensors in the sensor device of Rosenberg, such as both an accelerometer and a gyroscope as taught by Aragones, in order to more accurately capture a user’s body movements. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Pyles and in further view of Laikari.
Regarding claim 17, Rosenberg discloses all claim limitations of claim 16 as discussed above. Further, Rosenberg discloses wherein the memory contains further instructions which, when executed by the processor, cause the processor to: segment the motion data into repetition segments, each corresponding to a single repetition of an exercise (p. 7, [0077, 79-80], where the portable computing device, upon determining that a motion event has occurred, indicates that one rep has been performed);
generate a repetition count corresponding to a quantity of the repetition segments (p. 7, [0080]; p. 8, [0087]; Fig. 4, #425, where the current repetition count for the exercise activity set currently being performed may be displayed); and
determine exercise quality based on the motion data (p. 3, [0036]; p. 7, [0084], where performance information is generated and displayed).
	Again, while Rosenberg discloses displaying the current repetition count for the exercise activity set currently being performed (“8”) along with the required number of repetitions to complete the exercise activity set (“12”) (Fig. 4, #425), Rosenberg does percentage of a given repetition that has been completed in real-time, Yet, Pyles teaches this limitation (Fig. 4, #316; [0039, 60], where the processor calculates progress toward a goal number of steps and displays the progress as a percent completed, which is updated periodically in real-time). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to configure the display of Rosenberg to show the ratio of repetitions performed to the required repetitions (“8/12”) as a percentage (i.e., 67%) instead, as taught by Pyles, so that the user can more easily determine their progress.
	Further, Rosenberg fails to disclose determining an exercise type based on the motion data. However, Laikari teaches that limitation (p. 1, [0006, 11]; p. 2, [0019]; p. 7, [0092], where the sensor data may be analyzed by the mobile device’s activity recognizer (p. 4, [0044]) to determine activity type, and wherein activity types include walking, running, cycling, rowing, playing football, and/or one or more other physical activities). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the activity recognizer taught by Laikari into the portable computing device disclosed in Rosenberg in order to automatically determine the exercise type based on the motion data already generated to alleviate the step of the user manually inputting the exercise type to be performed.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Pyles and Laikari and in further view of Zhong.
Regarding claim 18, Rosenberg, Pyles, and Laikari teach all claim limitations of claims 16 and 17 as discussed above. Yet, none of the above references teach wherein the memory contains further instructions which, when executed by the processor, cause the processor to divide the repetition segments into smaller fixed-length windows. Yet, Zhong teaches this limitation (p. 1, [0009, 11], where, using a mobile device, windows of motion data are of a pre-specified size). Further, Zhong teaches generating a first motion trajectory for the motion data by extracting features from each window of the windows to generate a sequence of local feature vectors (p. 1, [0011], where features vectors are usually extracted for signal windows corresponding to each window); and performing a trajectory comparison on the first motion trajectory and a second motion trajectory of the trainer model (p. 1, [0011], where the windows are compared and matched based on template matching using dynamic time warping). It would have been obvious to someone of ordinary skill in the art before the effective filing of the claimed invention to use a more accurate comparison tool, such as dynamic time warping, to calculate the similarity between two sets of performance data, as taught by Zhong, into the system of Rosenberg that discloses displaying two sets of performance data side-by-side to the user in order to determine exercise quality (i.e., performance).

Regarding claim 19, Rosenberg, Pyles, Laikari, and Zhong teach all claim limitations of claims 16-18 as discussed above. Further, Rosenberg discloses wherein the trainer model is stored in a trainer reference database in a non-transitory memory (p. 3, [0034], where the term “memory” includes RAM, EEPROM, and ROM) of the p. 9, [0098-100], where a user can view their progress by comparing their actual performance data to reference performance data that is located on the portable computing device 100C’s secondary memory 30 that stores exercise data including desired performance curves and corresponding reference sets).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Pyles, Laikari, and Zhong, and in further view of Aragones.
Regarding claim 20, Rosenberg, Pyles, Laikari, and Zhong teach all claim limitations of claims 16-18 as discussed above. Further, Rosenberg discloses a VR environment with a heads-up display (HUD) (p. 3, [0036], where a head-mounted display provides information upon a semi-transparent screen such that a user may view the real physical world while simultaneously viewing information overlaid upon and/or around the user’s view of the real physical world) that includes the repetition count (p. 3, [0036] – repetition counting information), the motion progress status (p. 4, [0086] – where the display may also show the required number of repetitions to complete an exercise activity set so they know their progress during exercising at all times), the exercise type (p. 3, [0036] – exercise regimen information), and the exercise quality (p. 3, [0036] – performance information) in real-time (p. 3, [0034, 36], where a timing circuit is provided to coordinate activities within the portable computing device in near real time and where the heads-up display provides information while simultaneously viewing the real physical world). Yet, none of the above references teach a VR environment 
Aragones teaches an animated avatar that moves in real-time corresponding to the motion data to perform the exercise (Fig. 8; p. 7, [0070], where the display presents a user representation with real-time feedback of a user performing an exercise, wherein the user representation may be a user avatar 802), wherein the animated avatar comprises highlighted muscle groups corresponding to muscles activated by the determined exercise type (Fig. 17; p. 12, [0120], where feedback on muscles being developed by an exercise is shown though the use of a grid 1702A/1702B on one or more muscles of the user 124). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a virtual body into the VR environment displayed to the user disclosed in Rosenberg so that the user may view their real-time movements, as well as areas of the body being targeted according the user movements, as taught by Aragones so that the user can focus their attention on a particular region, such as a muscle or muscle group, worked during an exercise (Aragones, p. 12, [0120]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA N BRANDLEY whose telephone number is 571-272-4280. The examiner can normally be reached M-F: 7:30am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol, can be reached at 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSSA N BRANDLEY/Examiner, Art Unit 3715                                                                                                                                                                                                        
/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715